Citation Nr: 1646208	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected residuals of a right shoulder injury prior to June 20, 2011.

2.  Entitlement to a compensable rating for service-connected left wrist fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which continued the noncompensable ratings for the service-connected residuals of a right shoulder injury and for service-connected left wrist fracture residuals.

In September 2014, the Board denied a compensable rating for the Veteran's service-connected residuals of a right shoulder injury prior to June 20, 2011, but granted a 20 percent disability rating from June 20, 2011 forward.  The Board also denied a compensable rating for his service-connected left wrist fracture residuals.  The Veteran appealed the Board's decision; however, he limited the appeal on the issue of his service-connected residuals of a right shoulder injury to the period prior to June 20, 2011.  In April 2015, the United States Court of Appeals for Veterans Claims (Court) issued a Joint Motion for Partial Remand (JMPR).

In August 2015, the Board remanded these claims for further development consistent with the JMPR.  Following the completion of the additional development, the May 2016 Board decision denied the claims for entitlement to a compensable disability rating for residuals of a right shoulder injury prior to June 20, 2011 and entitlement to a compensable disability rating for left wrist fracture residuals.  The Veteran again appealed the Board's decision to the Court.  In September 2016, the Court issued a Joint Motion for Remand (JMR).  The case has been returned to the Board for further appellate action consistent with the JMR.

The issue of entitlement to a compensable rating for service-connected left wrist fracture residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Prior to June 20, 2011, the Veteran's residuals of a right shoulder injury were manifested by painful motion; however, even considering his complaints of pain, pain on motion, and functional loss, limitation of motion to the shoulder to the shoulder level is not shown and there is no evidence of ankylosis, dislocation, or impairment of the clavicle.  


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for residuals of a right shoulder injury prior to June 20, 2011 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See April 2010 VCAA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.



VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded an adequate examination in September 2010.  The examiner considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an 'original claim' and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as 'staged' ratings.  Id. at 126.
 
It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.
 
As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

Normal motion of the shoulder is from 0 to 180 degrees of forward elevation and 0 to 180 degrees of abduction, both measured with 0 degrees the position of the straight arm at the side with fingers pointing to the floor and with 180 degrees the position of a straight arm overhead with fingers pointing to the ceiling.  Normal external rotation is from a position with the upper arm bent at the elbow and starting at a position parallel to the floor, defined as 0 degrees, and rotated upward to a position perpendicular to the floor, defined as 90 degrees.  Normal internal rotation is from that same starting position but rotated downward to a position perpendicular to the floor, also defined as 90 degrees.  38 C.F.R. § 4.71a, Plate I (2015).  

The Veteran is shown to be right-handed at the September 2010 VA examination.  Therefore, his right shoulder disability is rated for that of the major arm.  38 C.F.R. § 4.69 (2015).

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation, in which the scapula and humerus move as one piece, which is intermediate between favorable and unfavorable warrants a 40 percent rating in the major shoulder.  A maximum of 50 percent is assigned for unfavorable ankylosis of the major shoulder, with abduction limited to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5200. 

Diagnostic Code 5201 provides that, for limitation of motion of the arm and shoulder, a 20 percent rating is assigned if the major arm is limited at shoulder level.  A 30 percent rating is warranted if the major arm is limited to midway between the side and shoulder level (i.e., 45 degrees of abduction); and a maximum rating of 40 percent is assigned if the range of motion of the major arm is limited to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Diagnostic Code 5202 provides that recurrent dislocation of the humerus at the scapulohumerus joint with infrequent episodes and guarding of movement only at shoulder level warrants a 20 percent rating for the major arm, and with frequent episodes and guarding of all arm movement, a 30 percent rating; fibrous union of the humerus warrants a 50 percent rating for the major arm; nonunion (false flail joint) of the humerus warrants a 60 percent rating for the major arm; loss of head (flail joint) warrants an 80 percent rating for the major arm. 38 C.F.R. § 4.71a, Diagnostic Code 5202. 

Also considered by the Board is whether a rating is warranted for impairment of the clavicle under Diagnostic Code 5203.  Under Diagnostic Code 5203, dislocation of the clavicle warrants a 20 percent disability rating.  Nonunion of the clavicle with loose movement, or malunion of the clavicle, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.
 
Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.  

Further, in claims for higher ratings for musculoskeletal disabilities, where the Veteran has a noncompensable rating and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.

In April 2010, the Veteran filed a claim for an increase rating for his right shoulder based on a complete tear in his rotator cuff.  This claim for an increase is more than one year following the original grant of service connection.  

A VA examination was scheduled for May 2010, however, the Veteran failed to report to the examination.  There are no VA or private treatment records available for review for the period at issue.  Therefore, the only relevant evidence pertaining to the Veteran's claim for an increase rating for his right shoulder for the period prior to June 20, 2011 is the September 2010 VA examination.  

At the September 2010 VA examination, the Veteran reported present weakness and stiffness but denied any deformity, instability or giving way of his right shoulder.  He also stated he had no locking, effusion or episodes of dislocation or subluxation.  On a scale of 1 to 10, he listed his pain at a 2 but he stated he had a recent cortisone shot.  Prior to the shot, he indicated his pain was at an 8 or 9 on the same scale.  The Veteran also reported he had flare-ups at which time the pain escalated to an 8 or 9.  These flare-ups occurred once per month and could last for hours.  Such flare-ups were caused by overuse of the shoulder, particularly with overhead work.  The Veteran reported his right shoulder did not interfere with his work activity at that time.  

Upon examination, the Veteran's range of motion of the right shoulder was 180 degrees of forward flexion, 180 degrees of abduction and 90 degrees of internal and external rotation.  The Veteran was able to complete the range of motion testing three times with no difficulty.  However, the Veteran did attribute some of the movement to his recent cortisone injection.  The examiner noted obvious weakness of the right shoulder in all planes against opposition as compared to the left shoulder.  X-rays completed at the examination did not show any evidence of arthritis or degenerative changes.

The September 2010 VA examination shows that prior to June 20, 2011, the Veteran's right shoulder was manifested by subjective complains of pain, but there was no limitation of motion or other symptoms to warrant a compensable evaluation of the right shoulder.  In particular, there was no evidence of ankylosis to warrant a compensable rating under Diagnostic Code 5200, no limitation of motion to warrant a compensable rating under Diagnostic Code 5201, no evidence of recurrent dislocation of the humerus with infrequent episodes and guarding of movement at the shoulder level to warrant a compensable rating under Diagnostic Code 5202 and no evidence of malunion or dislocation of the clavicle to warrant a compensable rating under Diagnostic Code 5203.  

However, while the Veteran did not demonstrate compensable limitation of motion, the pertinent evidence does reflects that he complained of painful motion in the right shoulder.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even if arthritis is not present.  38 C.F.R. §4.59; Burton, 25 Vet. App. at 3-5.  A veteran experiencing an actually painful joint is entitled to at least the minimum compensable rating for the joint under the appropriate diagnostic code to the joint involved.  In other words, section 4.59 does not require "objective" evidence of painful motion.  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation. Petitti v. McDonald, 27 Vet. App. 415, 424-30 (2015).  

There is credible medical and lay evidence that the Veteran experiences right shoulder pain, weakness and stiffness throughout the appeal period.  The minimum compensable rating pertaining to the Veteran's right shoulder is 10 percent. See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Therefore, a 10 percent rating is warranted for the Veteran's right shoulder for the period prior to June 20. 2011. 38 C.F.R. § 4.59, Burton, 25 Vet. App. at 3-5, Petitti, 27 Vet. App. at 424-30.

There is no basis for a rating greater than 10 percent for this period.  The Board has considered whether any higher rating is warranted on the basis of functional loss due to pain and other factors identified in 38 C.F.R. §§ 4.40 , 4.45 and Deluca, supra.  The evidence includes the Veteran's complaints of painful flare-ups which occur once per month.  Some weakness and persistent pain remain after a flare-up but the acute stage resolves within hours.  The examination documented weakness and stiffness with a lack of endurance with the right shoulder but no deformity, instability, giving way or locking.  The Veteran reported limited functional loss, including avoiding overhead type work and discontinuing sports.  There was no interference with his work activity reported.  While some functional loss, including some weakness and stiffness following a flare-up, were reported to the September 2010 examiner, the Board finds the Veteran's overall functional loss does not equate to limitation of motion to the shoulder to the shoulder level, ankylosis, dislocation, or impairment of the clavicle.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence of record supports that the Veteran's residuals of a right shoulder injury prior to June 20, 2011 is adequately compensated by the assigned disability rating.  The Veteran's symptoms do not more closely approximate the higher rating criteria.  Notably, the Veteran's right shoulder maintained a normal range of motion with no evidence of instability, ankylosis, locking, effusion or episodes of dislocation or subluxation.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a 10 percent disability rating for service-connected residuals of a right shoulder injury prior to June 20, 2011 is granted.


REMAND

The last VA examination evaluating the residuals of the Veteran's left wrist fracture was performed in September 2010.  The Veteran was scheduled for examinations in November 2015 and December 2015, in satisfaction of the August 2015 Board remand.  However, without explanation, the Veteran failed to appear to the examination.  There is some suggestion that he may now be willing to appear.

Therefore, the Board finds another examination is necessary to evaluate the severity of left wrist fracture residuals prior to adjudication.  The Veteran is reminded that he is expected to attend scheduled examinations or give proper notice in the event of cancellation.  VA has a duty to assist the Veteran in obtaining information, and the Veteran has a duty on his part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must aid in the development of his claim by attending the VA examinations as requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and private records pertaining to the Veteran's left wrist and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination to determine the current level of severity for the left wrist.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's left wrist.  

a.  The examiner must also address range of motion loss specifically due to pain and any functional loss during flare-ups.  The examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time then the clinician must provide an adequate explanation as to why.  

b.  Testing of the range of motion must also include testing in active motion and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology and all associated function and occupational limitations found.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


